United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1408
Issued: February 10, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 27, 2010 appellant filed a timely appeal from the October 30, 2009 decision of
the Office of Workers’ Compensation Programs which denied his request for reconsideration.
Because more than 180 days elapsed between the last merit decision of September 2, 2009 to the
filing of this appeal the Board lacks jurisdiction to review the merits of appellant’s case pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s claim for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
On appeal, appellant contends that his request for reconsideration was “denied in part due
to [his] physician[’s] word usage, which was taken out of context by” the Office.
FACTUAL HISTORY
Appellant, then a 52-year-old mail handler, filed an occupational disease claim (Form
CA-2) on June 9, 2009 alleging that he sustained bilateral carpal tunnel syndrome causally

related to factors of his federal employment. He first became aware of the illness and attributed
it to his federal employment on February 24, 2009.
By decision dated September 2, 2009, the Office denied appellant’s claim, finding that he
did not submit sufficient medical evidence to establish that he sustained carpal tunnel due to his
work activities.1 It found that the evidence submitted did not establish that appellant’s condition
was causally related to factors of his federal employment.
On October 2, 2009 appellant requested reconsideration and submitted a September 29,
2009 narrative statement. He noted that Dr. Peter Gulati, Board-certified in family medicine,
diagnosed bilateral severe carpal tunnel syndrome. Appellant advised that his hobbies include
listening to music and watching television and his work duties include repetitive motions and
movements of his hands and wrists. He was referred to a physician who would demonstrate that
his injury was “indeed work related” and that additional medical evidence was forthcoming.2
By decision dated October 30, 2009, the Office denied appellant’s request for
reconsideration of the merits finding that he did not submit new and relevant evidence, nor
advances substantive legal argument not previously considered by the Office.3
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,4 the Office’s regulations provide that a timely request
for reconsideration in writing may be reviewed on its merits if the employee has submitted
evidence or an argument that either: (1) shows that the Office erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by the
Office; or (3) constitutes relevant and pertinent new evidence not previously considered by the
Office.5 The Board has held that the submission of evidence which repeats or duplicates
evidence already in the case record does not constitute a basis for reopening a case.6

1

5 U.S.C. §§ 8101-8193.

2

In a decision dated October 30, 2009, the Office indicated that no such medical evidence was received.

3

The Board notes that, following the issuance of the October 30, 2009 Office decision and on appeal, appellant
submitted new evidence. However, the Board is precluded from reviewing evidence which was not before the
Office at the time it issued its final decision. See 20 C.F.R. § 501.2(c)(1). Appellant may resubmit this evidence,
together with a formal written request for reconsideration to the Office, pursuant to 5 U.S.C. § 8128(a) and 20
C.F.R. § 10.606.
4

5 U.S.C. § 8101 et seq. Under section 8128 of the Act, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
5

20 C.F.R. § 10.606(b)(2). See L.T., 61 ECAB ___ (Docket No. 09-1798, issued August 5, 2010).

6

Eugene F. Butler, 36 ECAB 393 (1984).

2

ANALYSIS
In support of his reconsideration request, appellant submitted a narrative statement. The
Board finds that the submission of this statement did not require reopening his case for merit
review. The Office denied his claim based on the lack of medical evidence addressing causal
relation and appellant did not submit any medical evidence with his reconsideration request.
Appellant’s narrative statement merely addressed evidence already in the case record. It does
not constitute relevant and pertinent new evidence and is not sufficient to require the Office to
reopen his claim for further consideration of the merits.7
The Board finds that appellant did not submit any evidence to show that the Office
erroneously applied or interpreted a specific point of law; nor did he advance a relevant legal
argument not previously considered by the Office. As appellant did not meet any of the
necessary requirements, he is not entitled to further merit review.
CONCLUSION
The Board finds that the Office properly refused to reopen his claim for further
consideration of the merits under 5 U.S.C. § 8128.

7

T.E., 108 LRP 22579 (Docket No. 07-2227, issued March 19, 2008); James W. Scott, 55 ECAB 606 (2004);
Butler, supra note 6.

3

ORDER
IT IS HEREBY ORDERED THAT the October 30, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 10, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

